Citation Nr: 0635305	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-25 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.	Service connection for coronary artery disease, s/p CABG.

2.	Service connection for tendonitis.

3.	Service connection for burn, left hand. 

4.	Service connection for fracture, right little finger.  

5.	Service connection for hearing loss.

6.	Service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1963 to June 1966.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fargo, North Dakota.     

This matter was remanded by the Board in January 2006 for 
further development.  


FINDINGS OF FACT

1.	The veteran's heart disorder is not related to service.  

2.	The veteran's tendonitis of the shoulder is not related to 
service.  

3.	There is no evidence of record of a burn on the veteran's 
left hand.  

4.	The veteran's finger disorder is related to service.  

5.	The veteran's hearing loss is not related to service.  

6.	The veteran's tinnitus is not related to service.  





CONCLUSIONS OF LAW

1.	A heart disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).  

2.	A tendonitis disorder of the shoulder was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

3.	A left hand burn was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).  

4.	A finger disorder was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006). 

5.	A hearing loss disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.385 (2006).  

6.	A tinnitus disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for several 
disorders.  In the interest of clarity, the Board will 
initially discuss whether these claims have been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claims, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.




I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from the Appeals Management Center (AMC) dated in January 
2006.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In this 
letter, the AMC informed the veteran of the elements 
comprising service connection claims and the evidence needed 
to substantiate such claims, and requested from the veteran 
relevant evidence, or information regarding evidence 
pertaining to the appeal which the RO should obtain for the 
veteran (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  And in the 
letter, the AMC advised the veteran of the respective duties 
of the VA and of the veteran in obtaining evidence needed to 
substantiate his claims.  

The Board notes two deficiencies with VCAA notification, 
however.  The AMC provided notification to the veteran after 
the initial adjudication of his claims.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  And, in the January 2006 letter, the AMC did not 
provide the veteran with information regarding disability 
evaluations and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision here.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  VA readjudicated the veteran's 
claims - in a June 2006 Supplemental Statement of the Case - 
following the proper VCAA notification.  This readjudication 
complies with the remedial actions outlined in Mayfield.  See 
Mayfield, 444 F.3d 1328.  And the Board finds no prejudice 
from the fact that the AMC did not provide the veteran with 
information regarding disability evaluations and effective 
dates.  As will be noted below, five of the veteran's service 
connection claims will be denied, while one will be granted.  
For that granted, the veteran cannot be prejudiced as his 
claim has been granted and VA can address any notification 
deficiencies when effectuating the service connection award.  
For those claims denied, the veteran cannot be prejudiced 
because no disability evaluation or effective date will be 
assigned - notification on such matters would ultimately 
prove to be of no benefit.  

In sum, the Board finds that VA satisfied VCAA notification 
requirements here, despite the timing and content of the 
January 2006 letter from VA.        

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  The Board finds that the VCAA's 
requirement to assist the veteran has also been met here.  VA 
obtained private, VA, and service medical records relevant to 
this appeal.  VA provided the veteran with compensation 
examinations for his claims.  And the veteran stated in 
January 2006 that he had no additional evidence to submit, 
and therefore wanted the Board to decide his claims.       

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Veteran's Claims for Service 
Connection

The veteran claims that service caused him heart, shoulder, 
tinnitus, and hand disorders, and that service aggravated a 
preexisting hearing disorder.  The Board disagrees with the 
veteran with regard to each of his claims except for his 
claim for service connection for residuals of a finger 
injury.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  If there is no evidence of a chronic condition 
during service or during an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support a claim for service connection.  
38 C.F.R. § 3.303(b).  Generally, to establish direct service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002).  

In this decision, the Board will address the veteran's 
service connection claims separately.  

	Heart Disorder

The record is clear that the veteran has a current heart 
disorder.  Private and VA medical records show that the 
veteran has current atherosclerotic coronary artery disease.  
The first Pond element is therefore established for this 
claim.  See Pond, supra.  

But this claim necessarily fails because the second and third 
elements of Pond are unestablished here.  As to the second 
element, the Board notes the absence of evidence of a heart 
disorder in the veteran's service medical records.  The Board 
does note apparent in-service complaints of chest pain, and 
notes the veteran's indication in his separation report of 
medical history that he had had "pain or pressure in 
chest."  But the November 1963 service medical record noting 
the complaint attributes the pain to anxiety, the separation 
report of medical examination found the veteran's chest to be 
normal, and a March 2006 VA compensation examiner, who 
reviewed the file, opined that the in-service complaint was 
indicative of chest muscle complaints, not heart complaints.  

The Board also notes that the earliest medical evidence of a 
post-service heart disorder is found in a September 2000 
private medical record (indicating CABG times six), dated 
over 33 years following discharge.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) and Shaw v. Principi, 3 Vet. 
App. 365 (1992) (the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  The Board notes medical records dated from 
August 1990 to January 1992, which indicate that the 
veteran's heart was normal, and the March 2006 VA examiner's 
report that the veteran stated that he did not experience 
chest pain after service until July or August of 2000.  And 
the Board notes that the earliest claim of service connection 
for this disorder was received in the February 2002 claim, 
over 35 years following service.      

In sum, the record contains no medical evidence of a chronic 
in-service heart disorder, of the development of such a 
disorder within one year of discharge from service, or of a 
continuity of symptomatology indicative of such a disorder in 
the first several years following service.  As such, the 
record does not show that the veteran incurred a heart 
disorder during service.  The second Pond element is 
unestablished here therefore.  38 C.F.R. §§ 3.303(b), 3.307, 
3.309; Pond, 12 Vet. App. at 346. 

As to the third element of Pond, the Board notes that, 
despite the many private and VA treatment records in the 
claims file, there is no medical evidence of a nexus between 
the current heart disorder and service.  Rather, the record 
contains a medical opinion indicating the opposite.  The 
March 2006 VA examiner stated that it was far less likely 
than likely that the veteran's heart disorder first 
manifested itself in service.  He commented that it would be 
rare for an 18-year-old to experience angina pectoris in 
service.  And he indicated that, if the veteran had 
experienced such symptoms in service, it would be unlikely 
that such a person would then be asymptomatic for the next 37 
years.   

As the second and third elements of Pond are unestablished 
here, the Board finds the preponderance of the evidence 
against the veteran's service connection claim for a heart 
disorder.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

	Burn on Left Hand

The Board finds none of the elements of Pond established for 
the veteran's service connection claim for a burn on his left 
hand.  First, there is no evidence of record that the veteran 
has current residuals of an in-service left hand burn.  In 
fact, the March 2006 VA examiner found no such evidence of a 
left hand burn.  Second, there are no service medical records 
indicating that the veteran experienced a burn on the left 
hand.  Third, there is no medical evidence of record 
connecting the claimed left hand burn and service.  As such, 
service connection must be denied for this claim.  38 C.F.R. 
§ 3.303(b); Pond, 12 Vet. App. at 346. 

      Tendonitis/Shoulder Disorder

The veteran claims service connection for tendonitis.  The 
only evidence of such a disorder is found in private medical 
records indicating that the veteran has tendonitis in his 
shoulder, associated with a rotator cuff injury.  Based on 
this evidence, the Board finds the first element of Pond 
satisfied.  

But the second and third elements of Pond are not satisfied 
here.  As to the second element, the Board notes the absence 
of evidence of a tendonitis or shoulder disorder in the 
veteran's service medical records.  The Board notes that the 
earliest medical evidence of a post-service tendonitis or 
shoulder disorder is found in June 1987 private medical 
records, dated approximately 21 years following discharge.  
See Maxson and Shaw, both supra.  The Board notes that these 
records - and subsequent treatment records regarding the 
shoulder disorder - note a civilian employment-related injury 
that caused the shoulder disorder.  And the Board notes that 
the earliest claim of service connection for this disorder 
was received in the February 2002 claim, over 35 years 
following service.      

In sum, the record contains no medical evidence of a chronic 
in-service shoulder disorder, of the development of such a 
disorder within one year of discharge from service, or of a 
continuity of symptomatology indicative of such a disorder in 
the first several years following service.  As such, the 
record does not show that the veteran incurred a tendonitis 
or shoulder disorder during service.  The second Pond element 
is unestablished here therefore.  38 C.F.R. §§ 3.303(b), 
3.307, 3.309; Pond, 12 Vet. App. at 346. 

As to the third element of Pond, the Board notes that, 
despite the many private and VA treatment records in the 
claims file, there is no medical evidence of a nexus between 
the current tendonitis and shoulder disorder and service.  As 
the second and third elements of Pond are unestablished, the 
Board finds service connection unwarranted for a tendonitis 
or shoulder disorder.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; 
Pond, 12 Vet. App. at 346. 

	Fracture, Right Little Finger

The Board, however, does not find that the medical evidence 
preponderates against the veteran's service connection claim 
for a right finger disorder.  

The record clearly establishes the first and second Pond 
elements.  March 2006 VA radiological examination found the 
veteran with a mild deformity of the diaphsysis of the right 
fifth metatarsal bone which may be consistent with sequelae 
of distant fracture.  And an August 1965 service medical 
record notes a traumatic injury to the same finger, which is 
reflected in the separation report of medical history.  Based 
on this evidence, the Board finds the first and second 
elements of Pond established here for this claim.  38 C.F.R. 
§§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346. 

With regard to the third element of Pond, the Board finds the 
medical evidence in equipoise - it is not clear whether the 
March 2006 VA examiner attributes the current disorder to the 
in-service injury.  The VA examiner found the veteran's hand 
to be normal, with substantial range of motion and without 
synovitis.  He also stated that "no right 5th finger PIP 
joint condition found."  But he noted the existence of a 
current disorder in his report, and reported the veteran's 
complaints of current pain related to the finger injury, 
particularly in cold weather.  Ultimately, the examiner did 
not offer an express opinion on whether the radiological 
findings of a disorder related to the in-service injury.  

As such, the Board finds that the medical evidence does not 
preponderate against the veteran's service connection claim 
that a current right finger disorder relates to an in-service 
injury.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
The Board therefore finds this an appropriate case in which 
to invoke the benefit-of-the-doubt rule.  See 38 U.S.C.A. § 
5107(b), 

	Hearing Loss 

In assessing the veteran's service connection claim for 
hearing loss, the Board must first determine whether the 
veteran has a hearing disability under VA regulations.  
Hearing disabilities are determined for VA purposes using 
criteria provided under 38 C.F.R. § 3.385 (2005).  
Thereunder, a hearing disability will be determined where any 
of the following threshold measures has been found:  where 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; where 
the auditory threshold for at least three of the frequencies 
is 26 decibels or greater; or where speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.  

In this matter, the evidence is clear that the veteran has a 
current hearing loss disorder under 38 C.F.R. § 3.385.  A 
March 2006 VA audiology examination found the veteran with 
decibel loss over 40 in both ears and with a speech 
recognition score of 84 percent in the left ear.  Based on 
this evidence, the Board finds the veteran with a current 
hearing loss disorder.  

The Board also notes that the veteran's enlistment report of 
medical examination indicates that the veteran had a 
preexisting hearing loss disorder upon entering active 
service.  Audiometric scores reported in July 1963 found, for 
the right ear, decibel loss at 4000 hertz of 50, and for the 
left ear, decibel loss of 45 at 4000 hertz.  As a result, 
under "Summary of Defects and Diagnoses", the examiner 
noted "defective hearing[.]"  

As noted, service connection may be established for 
disability resulting from aggravation of a preexisting 
injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.306(b).  Every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

The first issue to address here is whether, in light of this 
evidence, the veteran should be presumed to have been sound 
upon his entry into active service.  See VAOPGCPREC 3-03 
(July 16, 2003).  The veteran will be considered to have been 
in sound condition when he entered service, except as to 
disorders noted at the time of his entry.  The term "noted" 
denotes only such disorders as are recorded in examination 
reports.  A reported history of pre-service existence of 
disorders recorded at the time of examination does not 
constitute a notation of such conditions.  38 C.F.R. § 3.304; 
Crowe v. Brown, 7 Vet. App. 238 (1994).

If no disorders were noted at entry, VA must then show in 
this matter, by clear and unmistakable evidence, that the 
disorder at issue existed before entry, and was not 
aggravated by his service.  See Cotant v. Principi, 17 Vet. 
App. 117, 131 (2003) (holding that the clear and unmistakable 
evidence standard is "onerous" and requires an 
"undebatable" result).   

Here - based on the evidence - it is clear that a disorder 
was "noted at the time of" entry into service.  The 
physician who examined the veteran in July 1963 clearly noted 
the veteran's defective hearing at the time of entry into 
service.  The presumption of sound condition does not apply 
here, therefore.  See 38 U.S.C.A. § 1111, 38 C.F.R. § 
3.306(b); VAOPGCPREC 3-03 (July 16, 2003).
  
As such, VA need not show "clear and unmistakable evidence" 
that the defective hearing was not aggravated by service.  
Rather, to deny the veteran's claim, VA need only demonstrate 
that the preponderance of the evidence indicates that the 
veteran's pre-service defective hearing did not increase in 
disability during service.  38 C.F.R. § 3.306(b).  In 
assessing whether VA has done so, the Board has reviewed the 
service medical records, the separation reports of medical 
examination and history, VA treatment records, an April 2002 
private audiology examination report, and the report of VA 
compensation examination the veteran underwent in March 2006.  

This evidence clearly demonstrates that the veteran has a 
current hearing loss disorder.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (a successful service connection claim must 
demonstrate evidence of a present disability).  But the 
record does not show that the veteran's disorder increased in 
disability during service between July 1963 and June 1966.  
38 C.F.R. § 3.306(b).  Rather, the medical evidence indicates 
that service did not aggravate the disorder.  There is no 
mention of hearing-related disorders in the veteran's service 
medical records dated between 1963 and 1966 (i.e., once he 
began active duty).  The veteran's separation reports of 
medical examination and history indicate that upon discharge 
the veteran's hearing was normal.  The earliest evidence of 
post-service complaints, treatment, or diagnoses of a 
hearing-related disorder is found in the April 2002 private 
audiology report of record, dated over 35 years following 
service.  See Maxson and Shaw, both supra. The veteran did 
not claim service connection for his disorder until February 
2002, also over 35 years following service.  And the March 
2006 VA audiology examiner, after reviewing the claims file, 
stated that he could not relate the veteran's current hearing 
loss disorder to service.        

In sum, the record contains no medical evidence of an in-
service increase in disability, of the treatment for such a 
disability within the several years following service, or of 
a continuity of symptomatology indicative of this disorder in 
the several years following service.  38 C.F.R. §§ 3.303(b), 
3.306.    

As such, the Board finds that the medical evidence of record 
preponderates against the veteran's claim that active service 
aggravated a preexisting hearing loss disorder.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.306(b); Alemany, supra.  

	Tinnitus 

Finally, the Board finds that the medical evidence 
preponderates against the veteran's service connection claim 
for tinnitus as well.  It is clear that the veteran has a 
current disorder - the March 2006 VA examiner found the 
veteran with tinnitus.  But it is also clear that the second 
and third elements of Pond are not established in the record.  
Regarding the second element of Pond, the record contains no 
evidence of tinnitus while in service, or soon after service.  
Rather, the earliest medical evidence mentioning tinnitus is 
found in the April 2002 private audiology report, the 
earliest complaint of tinnitus is found in the February 2002 
claim, and the earliest diagnosis of tinnitus is found in the 
March 2006 VA audiology report.  See Maxson and Shaw, both 
supra.  As such, there is no medical evidence that the 
veteran incurred tinnitus during service.  

Regarding the third Pond element, there is no medical 
evidence connection the claimed in-service disorder with the 
current disorder.  Rather, the March 2006 VA examiner found 
the opposite - that tinnitus and service were unrelated, and 
that the tinnitus may actually relate to the pre-service 
noise that caused pre-service hearing loss disorder noted 
upon the veteran's entrance onto active duty.  Therefore, 
this claim must fail as well.  38 C.F.R. §§ 3.303(b), 3.307, 
3.309; Pond, 12 Vet. App. at 346. 

The Board has recognized the veteran's subjective complaints.  
The Board has considered these comments closely, and those in 
the lay statement in the record.  But, as these comments are 
rendered by lay persons, the Board assigns more weight to the 
conclusions derived from the medical professionals' 
examination reports.  Ultimately, a layperson's personal 
belief, however sincere, cannot form a factual basis for 
granting a claim requiring medical determinations.  Lay 
persons are not competent to proffer medical opinions or 
diagnoses.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

1.	Service connection for coronary artery disease, s/p CABG 
is denied.

2.	Service connection for tendonitis is denied.

3.	Service connection for burn, left hand is denied. 

4.	Service connection for fracture, right little finger is 
granted.  

5.	Service connection for hearing loss is denied.

6.	Service connection for tinnitus is denied.



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


